Citation Nr: 0104371	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1988.  

This appeal to the Board of Veterans' Appeals (Board)arises 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.



REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Cardiovascular disease which is manifested to a degree of 10 
percent or more may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

The veteran's service medical records (SMRs) contain various 
entries concerning his cardiovascular system.  A May 1975 
report contained a notation that a myocardial infarction had 
not been found.  A November 1978 report noted complaints of 
chest pain, and an impression of rule out hiatal hernia.  
Further 1978 reports, noting reports of chest pain, contained 
assessments or impressions of various possible 
gastrointestinal disorders.  A February 1979 report contained 
notations and findings of laboratory tests, with one report 
of a diagnosis of hypertensive local excitatory state.  A May 
1979 EKG report is also of record.
  	
February and March 1982 reports showed complaints of chest 
pain, with an impression of chest pain, most likely of 
gastrointestinal origin.  A September 1982 reports noted 
complaints of fatigue, mild dizziness and headaches, and an 
assessment of probable early viral syndrome.  An October 1982 
report noted a five day blood pressure check of the veteran.  
A June 1983 report showed that an "over 40" stress test was 
found to be within normal limits.  A copy of the actual test 
result is also in the SMRs, and contained an assessment that 
the stress test revealed no significant cardiac ischemia, but 
that the veteran did develop ventricular trigeminy at the 
conclusion of the test.  A December 1983 report noted 
complaints of chest pain for three days; the assessment was 
chest pains, costalcondritis.  A September 1984 report noted 
a complaint of chest pains and contained an assessment of 
pleuritic chest wall pain secondary to probable viral upper 
respiratory infection.  A July 1985 report contained an 
assessment of dizziness but no pathology found.  A December 
1985 report contained an assessment of rule out chest pain 
due to exertion.  Another December 1985 report noted 
complaints of left anterior chest pain for four days, with no 
assessment.  A January 1986 ECG report is also of record.  A 
December 1986 report noted complaints of loss of 
appetite/weight, chest pains, and sweating for two weeks; the 
assessment was rule out mononucleosis, viral syndrome.  
Results of cardiac testing also appear in the SMRs, along 
with laboratory test results and chest X-rays, etc., from the 
1970s to the 1980s.  

The veteran's January 1988 retirement physical examination 
report is of record, and reveals that, upon clinical 
evaluation, his heart and vascular system were found to be 
normal.  A notation on that report indicates his sinus rhythm 
was found to be normal.  Another notation indicates an ECG 
was within normal limits, with the left P-Axis being 
unchanged from 1978.

The veteran contends that he currently has cardiovascular 
disorders and that such disorders were present while he was 
on active duty or during the year after his separation from 
active service.  The veteran's SMRs and some postservice 
medical records are of record, including a report of private 
hospitalization in January 1995, which contained diagnoses 
related to the cardiovascular system.  However, the record 
does not contain any medical information concerning the 
veteran's cardiac status since January 1995.  The Board, 
therefore, finds that an attempt should be made by VA to 
determine the veteran's current cardiac status, and this case 
will be remanded to the RO for that purpose. 

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  In the case of a claim for disability compensation, 
the assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The Board finds that assistance to the veteran 
requires not only obtaining information concerning his 
current cardiac status, but also, in the event that he 
currently has one or more cardiac disorders, an opinion as to 
whether such disorders are related to his period of active 
service or the one-year presumptive period after service.

Accordingly, this case is REMANDED to the RO for the 
following:


1.  The RO should request that the 
veteran identify the names and addresses 
of all physicians and medical facilities, 
VA or non-VA, which have treated him for 
cardiovascular complaints and symptoms 
since January 1995.  After obtaining any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records.  In the event that 
any identified records are not obtained, 
the RO should comply with the notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
cardiology.  It is imperative that the 
examiner review the veteran's medical 
records in the claims file, including his 
SMRs and postservice medical records, and 
a copy of this REMAND.  The examiner's 
report must note that he or she has 
performed the requested records review. 
The examiner should report the nature and 
extent of any current chronic 
cardiovascular disorder(s) and date the 
symptomatic onset of any such 
disorder(s).  The examiner should offer 
an opinion on the question of whether it 
is at least as likely as not (a 50 
percent or more likelihood) that any 
currently diagnosed cardiovascular 
disorder had its symptomatic onset during 
the veteran's active duty service from 
1960 to May 31, 1988, or was first 
manifested during the one-year period 
between May 31, 1988 and May 31, 1989.  
In the event that the examiner determines 
that any currently diagnosed 
cardiovascular disorder had its 
symptomatic onset during the period 
between May 31, 1988 and May 31, 1989, he 
or she is requested to specifically set 
forth the symptoms or pathology of the 
disease entity identified during that 
period of time.  A rationale for the 
opinions expressed should be provided. 

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

3.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claim.  If not, 
the report should be returned to the 
examiner for completion.  

4.  The RO should then adjudicate the 
appealed service connection issue on the 
merits, on the basis on all the evidence 
of record and all applicable statutes, 
regulations, and caselaw.  If the 
determination remains unfavorable to the 
veteran, he should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome of this case.  No action 
is required of the veteran until he is further notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




